Cranch, J.
John Cochrane appeals from the decision of the Commissioner of Patents refusing to grant him a patent for a machine for steering vessels, styled ‘1 The Spring-Tiller Self-Compensating Steering Machine.”
By the eleventh section of the act of March 3d, 1839, chapter 88, the revision of the decision of the Commissioner of Patents is to be “ confined to the grounds of his decision, fully set forth in writing, touching all the points involved by the reasons of appeal.”
Mr. Cochrane, in his specification, says that the nature of his invention consists in applying the endless screw or worm, working in cogs on the periphery of a quadrant, to the moving or holding of the rudder; and also in the application of springs to compensate for the action of the sea on the rudder.
The Commissioner refused to grant the patent, because, as to the first supposed improvement, viz., the application of the endless screw to the cogs on the periphery of a quadrant, it was not the invention of an improvement; and as to the second improvement, viz., the springs on the tiller, it would interfere with a patent already'granted to Henry Waterman.
The reasons of appeal from the decision are, in substance, first, *56that the application of the endless screw, &c., is an invention of an improvement on the machinery of steering vessels, within the meaning of the sixth section of the act of the 4th of July, 1836, chapter 575; and second, that he was the first inventor of the spring-tiller, and therefore the patent ought not to have been granted to Waterman, and ought now to be granted to him (Cochrane).
The Commissioner, in stating his reasons for his decision, contends that the substitution of a known mechanical equivalent is not an invention within the patent laws; and I think he is right. In some machines the moving power is communicated by a band. If I were to substitute a pinion for the band, I do not think it could be considered as an invention for which I could obtain a patent.
The enless screw and wheel is a common mechanical power applicable to an indefinite number of machines; and the mere application of it to a machine to which it had never before been applied would not be an invention, although it might make the machine better than it would have been without it. There may be innumerable cases in which that mechanical power may be used with good effect, but it does not follow that the person using it is thereby entitled to a patent. The fact that it enables the helmsman to hold and stay the rudder with more ease, results from the nature of the power, and it is a property belonging to it where-ever used, for the power of the helmsman is applied slowly at the long end of the lever against the power of the rudder, which works at the short end. This property is not now for the first time discovered. The application of it to the steering of a vessel seems to be no more entitled to a patent than if it had been applied to a kitchen jack for washing. It seems to be an ordinary power applied to an ordinary purpose, and that the application of it is not invention within the meaning of the patent law. Upon the first point, therefore, the decision of the Commissioner is affirmed.
The second question is whether Mr. Cochrane was the first inventor of the spring-tiller, according to the evidence before the Commissioner. Upon this point it is necessary to ascertain what that evidence was.
xst. James Cochrane testifies, in his deposition taken on the 13th of March, 1844, at Baltimore, -“that he knows that the compensating principle in the steering machine was invented by John *57Cochrane, the claimant, by the application of that spring to the rudder, prior to the 19th day of October, 1835.” He heard him describe its position on the rudder and explain its use, which was to ease the action of the sea on the rudder, previous to the said 19th of October, 1835.
2d. Richard Cochrane, in his deposition taken at Newark, N. J., March 16th, 1844, says “that the invention was made in the year 1835, but cannot now recollect any-fact by which to ascertain in his own mind the exact date.” That part of his deposition in which he says that he distinctly remembers that the inventor (John Cochrane) said, years ago, that it was on the 7th of February, at 10 o’clock at night, is not competent evidence in this cause. The deponent further testifies 11 that he was present when the invention was made, and recollects that it was at night. ’ ’ He further testifies “that in the month of October, 1835, he had a conversation with Captain Scott, of the brig ‘Planter,’ at Baltimore, Maryland, on the principle on which steering machines should act, for the purpose of- ascertaining whether the springs were as important in steering as the said John Cochrane supposed ; but that he (deponent) is certain that this invention was in existence before said conversation with Captain Scott.” He further testifies that “the model deposited at Washington is the same in substance pr principle, as when first invented by John Cochrane. ’ ’
The letter of Captain Bunker of the 13th of February, 1843, a copy-of which was inclosed in Mr. John Cochrane’s letter of the 22d of March, 1844, to the Commissioner of Patents, is not evidence in this cause; and if it were, it does not give any information as to the priority of invention of the spring-tiller.
All the evidence in favor of the appellant upon that point is contained in the depositions of James and Richard Cochrane ; and they do not carry back the date of the invention to any certain time prior to the 19th of October, 1835. The only evidence of Henry Waterman’s priority of invention of spring-tillers is contained in the deposition of Stephen Waterman, who testified that in April or May, 1835, he had a conversation with his brother Henry in relation to the application of springs to the head of the rudder, and again in July, 1837 ; “that at both of said interviews said Henry Waterman described to said deponent his said inven*58tion, the same as the one patented to him in Washington that in 'February, 1843, the deponent being about to go to Washington, Henry Waterman furnished him with a model of his invention ; that being in New York, they called to see Mr. Cochrane’s model, and Henry Waterman showed his own model; that the deponent asked Mr. Halstead, who had charge of Mr. Cochrane’s model, how long it had been invented, and the deponent thinks he stated in reply, seven or eight years. The deponent annexes to his deposition an original letter from himself to his brother Henry, but it is of no importance.
This deposition appears to have been taken in the presence of Mr. Cochrane, and carries back the date of Waterman’s invention of the spring-tiller to April or May, 1835, whereas the date of Mr. Cochrane’s invention is not carried back with any degree of certainty beyond the 19th of October, 1835. -The Commissioner of Patents, therefore, was bound, as the case-appeared in evidence before him, to refuse to grant a patent to Mr. Cochrane.
Mr. Cochrane, in stating the reasons of his appeal, has alleged that Mr. Waterman obtained his patent surreptitiously. There is no evidence to support this charge. The reasons of appeal are extended at great length, and for the most part are founded upon the assumption of facts of which there was no competent evidence before the Commissioner:
1st. There is no evidence that either of the applicants for the patent had reduced the invention of the spring-tiller to practice. The letter of Captain Bunker is not admissible evidence.
2d. There is no evidence of the protest of W. W. Kingsley mentioned in the reasons of appeal.
3d. There is no’ evidence that in the interview between the Watermans and Halstead in New York in 1843 Henry Waterman said that he invented the spring-tiller “four or five years ago; ” nor that he had never tried it; nor that Mr. Halstead informed them ‘ ‘ that this machine was then on board of two ships, viz., the “Alabama ” and the “Vicksburg,” and was in operation about six months, and so far appeared to answer well; ” nor “ that Mr. Cochrane had been at great expense in maturing the invention and reducing it to practice, and had it in actual operation ; ” nor “that Mr. Waterman had bestowed no labor and gone to no expense upon the invention.”
Oba Meeker, for Cochrane.
4th. There is no evidence that Mr. Waterman claimed to have invented this application of springs in 1838 or 1839.
5th. There is no evidence that Stephen Waterman protested that if Ellsworth should take back the patent they would enter a suit for damages against him.
6th. There is no evidence that Richard Cochrane had the books of the brig ‘1 Planter ’ ’ examined to ascertain the date of the conversation with Captain Scott.
7th. What Mr. John Cochrane says, in his reasons of appeal, he told his brother Richard is not evidence.
8th. There is no evidence that James Cochrane stated as a reason for fixing the date of the invention before the 19th of October, 1835, that on that day he left Baltimore to reside in Richmond.
9th. There is no evidence that Stephen Waterman stated in evidence that Cochrane’s “ machines were in operation.”
10th. There .is no evidence that Richard Waterman was intentionally assisted by the Patent Office in disregarding the caveat, as insinuated in the reasons of appeal; nor is there any evidence that the evidence of one of Mr. Cochrane’s witnesses was mutilated ; nor that any important evidence was suppressed ; nor that a portion of the evidence was passed over without notice, as charged in the reasons of appeal.
All those reasons of appeal, therefore, which were founded on supposed facts, of which there was no evidence, must be disregarded.
The fact that the patent to Mr. Waterman was granted while Mr. Cochrane’s caveat was pending and in force does not of itself vacate that patent, nor authorize the Commissioner to grant to Mr. Cochrane a patent, unless he should establish his priority of invention.
The Commissioner could act only upon the evidence before him, and I can act only upon the same evidence. If Mr. Cochrane had other evidence, and did not produce it, it was his own fault or misfortune; but perhaps he may yet file a bill in equity under the sixteenth section of the act of Congress of the 4th of July, 1836, and establish his priority and obtain a patent.
Upon consideration of the reasons of appeal, and the reasons of the Commissioner of Patents for his decision, I am of opinion that the decision is correct, and ought to be affirmed.